DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Response to Amendment
This office action is responsive to an amendment filed on 10/10/2022. As directed by amendment: Claims 36 and 45 were amended, claims 1-35 and 46 were cancelled and new claims 55-57 were added. Thus claims 36-45 and 47-57 are presently pending in this application. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-45 and 47-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “the mask body comprising only a single breathing gas inlet, the single breathing gas inlet configured to be coupled with only a single conduit” (lines 9-10 of claim 36) is not supported by the original disclosure and is therefore, new matter. The original disclosure fails to disclose that the mask body comprising only a single breathing gas inlet and that the single breathing gas inlet configured to be coupled with only a single conduit, instead, the drawing in fig. 3 shows that the inlet could comprise a plurality of inlets at “317”, furthermore, fig. 4 shows a conduit 417 being accompanied by holes “430” which can be used as inlets, and it is unclear if the tube 417 comprises a single conduit (passageway/channel) or multiple conduits (passageways/channels), since there is no support that the tube shown has only one conduit, therefore, it is unclear as to which embodiment that the mask body comprises a single breathing gas inlet and a single conduit. 
The limitation “the mask body comprising only a single breathing gas inlet configured to be coupled with only a single conduit” (lines 8-9 of claim 45) is not supported by the original disclosure and is therefore, new matter. The original disclosure fails to disclose that the mask body comprising only a single breathing gas inlet and that the single breathing gas inlet configured to be coupled with only a single conduit, instead, the drawing in fig. 3 shows that the inlet could comprise a plurality of inlets at “317”, furthermore, fig. 4 shows a conduit 417 being accompanied by holes “430” which can be used as inlets, and it is unclear if the tube 417 comprises a single conduit (passageway/channel) or multiple conduits (passageways/channels), since there is no support that the tube shown has only one conduit, therefore, it is unclear as to which embodiment that the mask body comprises a single breathing gas inlet and a single conduit.
The limitation “a single breathing gas inlet in the lower portion of the mask body, the single breathing gas inlet configured to be coupled with only a single conduit” (lines 12-13 of claim 57) is not supported by the original disclosure and is therefore, new matter. The original disclosure fails to disclose that the mask body comprising only a single breathing gas inlet and that the single breathing gas inlet configured to be coupled with only a single conduit, instead, the drawing in fig. 3 shows that the inlet could comprise a plurality of inlets at “317”, furthermore, fig. 4 shows a conduit 417 being accompanied by holes “430” which can be used as inlets, and it is unclear if the tube 417 comprises a single conduit (passageway/channel) or multiple conduits (passageways/channels), since there is no support that the tube shown has only one conduit, therefore, it is unclear as to which embodiment that the mask body comprises a single breathing gas inlet and a single conduit.
The limitations “A full-face user interface comprising: a mask having a mask body and a seal coupled to the mask body, the seal configured to seal with a user's face to allow a cavity defined by the mask body to be pressurized; at least one nasal passage configured to deliver breathing gases to a user's nares; a wall extending laterally across the cavity of the mask body, the wall dividing an upper portion of the mask body from a lower portion of the mask body, the at least one nasal passage extending from the wall; a gas outlet in the upper portion of the mask body, the gas outlet consisting of a plurality of venting apertures for exhausting expired gases directly to the user's surroundings; a single breathing gas inlet in the lower portion of the mask body, the single breathing gas inlet configured to be coupled with only a single conduit to allow breathing gases to be delivered orally and nasally, wherein the user interface is configured to receive the breathing gases from only the single conduit; and headgear coupled to the mask to retain the user interface in position on a user's head.” (entire claim 57) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure discloses on page 8 of the instant specification that fig. 4 is a three-dimensional representation of a full face user interface, however, the disclosure including the specification and drawings never disclose how the mask cover the entire face, it appears that the mask shown is not a full face mask, rather, the mask covers the nose and mouth, there are no mentioning of how the mask would cover the eyes, the entire cheeks and forehead of a user and from the disclosure, it is unclear how the mask shown in fig. 4 would cover the entire face, therefore, the disclosure lacks adequate description, therefore, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Any remaining claims are rejected for their dependency on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “A full-face user interface comprising: a mask having a mask body and a seal coupled to the mask body, the seal configured to seal with a user's face to allow a cavity defined by the mask body to be pressurized; at least one nasal passage configured to deliver breathing gases to a user's nares; a wall extending laterally across the cavity of the mask body, the wall dividing an upper portion of the mask body from a lower portion of the mask body, the at least one nasal passage extending from the wall; a gas outlet in the upper portion of the mask body, the gas outlet consisting of a plurality of venting apertures for exhausting expired gases directly to the user's surroundings; a single breathing gas inlet in the lower portion of the mask body, the single breathing gas inlet configured to be coupled with only a single conduit to allow breathing gases to be delivered orally and nasally, wherein the user interface is configured to receive the breathing gases from only the single conduit; and headgear coupled to the mask to retain the user interface in position on a user's head.” (entire claim 57) is unclear as to how to determine the metes and bounds of the limitation “full-face”, within the art, the term “full-face” would cover the entire face of the user, however, the applicant discloses a mask that appears to cover only the nose and mouth (see fig. 4), due to contradiction of the term being used with what is known in the art and what the applicant disclosed, and due to a lack of support for a true full-face user interface, for examination purposes, the term is interpreted in light of fig. 4 of the instant application, that is a full face user interface can be interpreted as a mask covering a nose and mouth of the user.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 36, 42-45 and 52-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aylsworth (2005/0011523) in view of Bennett (3,330,274), McDonald (2006/0081243) and Kwok (6,561,190).

    PNG
    media_image1.png
    520
    761
    media_image1.png
    Greyscale

Regarding claim 36, Aylsworth (‘523) discloses a user interface (user interface 122, 130, 132, 123, 126, 128, see figs. 9 and 11) comprising: a mask (122, fig. 9, paragraph 0058) having a mask body and a seal (see figs. 9 and 11, the seal is the portion of the mask that contacts the patient’s face, the mask body is the majority of the portion of 122) formed by the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see fig. 11 for the reference of a cavity defined by the mask body, see abstract and paragraph 0010, Aylsworth discloses that the system is for providing positive airway pressure, therefore, the seal would be configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized, furthermore, the mask body is sealed with a small opening, therefore, would be capable of being pressurized), a nasal cannula (124 and 126, see fig. 11, paragraph 0058) including at least one nasal prong configured to deliver breathing gases to a user’s respective nares, the nasal cannula extending into the mask cavity (see fig. 11, the nasal prong is the portion of 124 that extends into the nose of the user), headgear (130 of Aylsworth, see fig. 9 and paragraphs 0058) coupled to the mask to retain the user interface in position on a user’s head, a gas outlet (gas outlet is opening shown on mask 122, see the annotated fig. 9 above) from the mask body configured to exhaust expired gas (the opening would allow expired gas to escape), wherein the user interface is configured to allow breathing gases to be delivered to the cavity of the mask and the nasal cannula from a single flow generator (see single flow generator 30, fig. 2, paragraph 0039), and discloses breathing gas inlets provide in the mask body to allow breathing gases to be deliver through both the mask and the nasal cannula (see figs. 9 and 11, the breathing gas inlets are the opening on mask 120 that 123, 126, and 128 extend through, the breathing gas inlets are provided in the mask body and would allow breathing gases to be delivered through both the mask and the nasal cannula, the breathing gas inlets that are through the mask are being interpreted as the opening that allows 128 to pass through and the openings that allows breathing gas to pass through 124/126 (nasal cannula), paragraphs 0004, 0053 and 0058), but fails to disclose that the seal coupled to the mask body. 
Bennett teaches a user interface having mask body (12, fig. 1, col 3, lines 16-22) and a seal (14, see fig. 1) coupled to the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see col 3, lines 16-22). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of Aylsworth (‘523) to have the seal as taught by Bennett for the purpose of providing good sealing and comfort to the patient (Bennett, Col 1, lines 46-56).
The modified Aylsworth (‘523) discloses a plurality of tubes (see 124, 126, and 128 in fig. 9 above), but fails to disclose that the mask body comprising only a single breathing gas inlet, the single breathing gas inlet configured to be coupled with only a single conduit, wherein the mask is configured to receive the breathing gases from only the single conduit. 
However, McDonald teaches a mask comprising a mask body (see body 4, fig. 4, paragraph 0034 with reference to fig. 1), wherein the mask body comprising only a single breathing gas inlet (see single aperture 28 in fig. 4, paragraphs 0034-0036), the single breathing gas inlet configured to couple with only a single conduit (see conduit body of elbow 42, as best understood, the conduit is interpreted as a tubular structure that can comprises multiple lumens), wherein the mask is configured to receive the breathing gases from only the single conduit (see fig. 4, see paragraphs 0038 and entire disclosure, the oxygen (breathing gases) is provided through tube 40 which enters through a single conduit (42) only). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask body and the plurality of tubes of the modified Aylsworth (‘523) to have the single inlet and single conduit as taught by McDonald for the  purpose of providing a rotating means that would allow the tubes to be rotated, thereby providing flexibility, convenience, and comfort to the patient (see paragraph 0036 of McDonald).
Furthermore, if there is any doubt that the modified Aylsworth (‘523) discloses a gas outlet, Kwok teaches a breathing assistance system having a mask (10, see fig. 3) comprising a plurality of gas outlets (22) through the mask configured to exhaust gases from the mask (Col 3, lines 43-53). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of the modified Aylsworth (‘523) to have the gas outlets through the mask as taught by Kwok for the purpose of providing comfort to the patient by allowing exhaust gas to be washed out (Col 3, lines 43-44 of Kwok).
Regarding claim 42, the modified Aylsworth (‘523) discloses that the gas outlet is a fixed restriction that is adapted to be used to exhaust gases to a user’s surroundings (see the annotated fig. 9 above, the opening appears to be fixed), alternatively, see the rejection with Kwok above, the gas outlet of Kwok is fixed.  
Regarding claims 43 and 44, the modified Aylsworth (‘523) discloses that the mask is shaped and sized to enclose a user’s nose in use or a user’s nose and mouth in use (see figs. 9-11 of Aylsworth (‘523)). 
Regarding claim 45, Aylsworth discloses a user interface (user interface 122, 130, 132, 123, 126, 128, see figs. 9 and 11) comprising: a nasal cannula (124 and 126, see fig. 11, paragraph 0058) including at least one nasal prong (see fig. 11, the nasal prong is the portion of 124 that extends into the nose of the user, the breathing gas inlet is the portion of the nasal cannula 124/126 that is extends through the thickness of 122) configured to deliver breathing gases to a user’s respective nares (see abstract and full disclosure), the nasal cannula extending into the mask cavity (see figs. 9 and 10-11), and a mask (122, fig. 9, paragraph 0058) having a mask body forms a seal (see figs. 9 and 11, the seal is the portion of the mask that contacts the patient’s face, the mask body is the majority of the portion of 122), the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see fig. 11 for the reference of a cavity defined by the mask body, see abstract and paragraph 0010, Aylsworth discloses that the system is for providing positive airway pressure, therefore, the seal would be configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized, furthermore, the mask body is sealed with a small opening, therefore, would be capable of being pressurized), the mask further comprising a gas outlet (gas outlet is opening shown on mask 122, see the annotated fig. 9 above) from the mask body configured to exhaust expired gases (the opening would allow expired gas to escape), a single breathing gas inlet configured to allow breathing gases to be delivered to the cavity of the mask and the nasal cannula from a single flow generator (the single gas inlet is the opening that allows 128 to enter, wherein that inlet allows breathing gases to be delivered to the nasal cannula, since when the air enters from 128, the air would also be directed towards the user mouth and the nasal cannula, furthermore, the single flow generator can be interpreted as 30 or 41, wherein 41 is being provided to the mouth of the patient which is through conduit 128), a headgear (130 of Aylsworth, see fig. 9 and paragraphs 0058) coupled to the mask to retain the user interface in position on a user’s head, but fails to disclose that the seal coupled to the mask body. 
Bennett teaches a user interface having mask body (12, fig. 1, col 3, lines 16-22) and a seal (14, see fig. 1) coupled to the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see col 3, lines 16-22). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of Aylsworth (‘523) to have the seal as taught by Bennett for the purpose of providing good sealing and comfort to the patient (Bennett, Col 1, lines 46-56).
The modified Aylsworth (‘523) discloses a plurality of tubes (see 124, 126, and 128 in fig. 9 above), but fails to disclose that the mask body comprising only a single breathing gas inlet, the single breathing gas inlet configured to be coupled with only a single conduit, wherein the mask is configured to receive the breathing gases from only the single conduit. 
However, McDonald teaches a mask comprising a mask body (see body 4, fig. 4, paragraph 0034 with reference to fig. 1), wherein the mask body comprising only a single breathing gas inlet (see single aperture 28 in fig. 4, paragraphs 0034-0036), the single breathing gas inlet configured to couple with only a single conduit (see conduit body of elbow 42, as best understood, the conduit is interpreted as a tubular structure that can comprises multiple lumens), wherein the mask is configured to receive the breathing gases from only the single conduit (see fig. 4, see paragraphs 0038 and entire disclosure, the oxygen (breathing gases) is provided through tube 40 which enters through a single conduit (42) only). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask body and the plurality of tubes of the modified Aylsworth (‘523) to have the single inlet and the single conduit as taught by McDonald for the  purpose of providing a rotating means that would allow the tubes to be rotated, thereby providing flexibility, convenience, and comfort to the patient (see paragraph 0036 of McDonald).
Furthermore, if there is any doubt that the modified Aylsworth (‘523) discloses a gas outlet, Kwok teaches a breathing assistance system having a mask (10, see fig. 3) comprising a plurality of gas outlets (22) through the mask configured to exhaust gases from the mask (Col 3, lines 43-53). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of the modified Aylsworth (‘523) to have the gas outlets through the mask as taught by Kwok for the purpose of providing comfort to the patient by allowing exhaust gas to be washed out (Col 3, lines 43-44 of Kwok).
Regarding claim 52, the modified Aylsworth (‘523) discloses that the gas outlet is a fixed restriction that is adapted to be used to exhaust gases to a user’s surroundings (see the annotated fig. 9 above, the opening appears to be fixed), alternatively, see the rejection with Kwok above, the gas outlet of Kwok is fixed.  
Regarding claims 53 and 54, the modified Aylsworth (‘523) discloses that the mask is shaped and sized to enclose a user’s nose in use or a user’s nose and mouth in use (see figs. 9-11 of Aylsworth (‘523)). 
Regarding claims 55-56, the modified Aylsworth (‘523) discloses that the gas outlet consists of a plurality of venting apertures for exhausting expired gases from the user interface directly to the user’s surrounding (see 22 in fig. 3 of Kwok, as shown, there are a plurality of venting apertures).
Regarding claim 57, Aylsworth (‘523) discloses a full-face user interface (user interface 122, 130, 132, 123, 126, 128, see figs. 9 and 11, as shown the mask cover the nose and mouth in the same manner as the applicant, therefore, it is a full-face user interface in the same manner as the applicant’s user interface) comprising: a mask (122, fig. 9, paragraph 0058) having a mask body and a seal (see figs. 9 and 11, the seal is the portion of the mask that contacts the patient’s face, the mask body is the majority of the portion of 122) formed by the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see fig. 11 for the reference of a cavity defined by the mask body, see abstract and paragraph 0010, Aylsworth discloses that the system is for providing positive airway pressure, therefore, the seal would be configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized, furthermore, the mask body is sealed with a small opening, therefore, would be capable of being pressurized), at least one nasal passage configured to deliver breathing gases to a user’s nares (124 and 126, see fig. 11, paragraph 0058), a wall extending laterally across the cavity of the mask body, the wall dividing an upper portion of the mask body from a lower portion of the mask body, the at least one nasal passage extending from the wall (see fig. 10, as shown 136 is a wall and extends laterally across the cavity of the mask body, the wall dividing an upper portion of the mask body from a lower portion of the mask body, and as shown, the at least one nasal passage 124 extends from the wall), a gas outlet (gas outlet is opening shown on mask 122, see the annotated fig. 9 above) from the mask body configured to exhaust expired gas (the opening would allow expired gas to escape), breathing gas inlets provide in the mask body to allow breathing gases to be deliver through both the mask and the nasal cannula (see figs. 9 and 11, the breathing gas inlets are the opening on mask 120 that 123, 126, and 128 extend through, the breathing gas inlets are provided in the mask body and would allow breathing gases to be delivered through both the mask and the nasal cannula, the breathing gas inlets that are through the mask are being interpreted as the opening that allows 128 to pass through and the openings that allows breathing gas to pass through 124/126 (nasal passage), paragraphs 0004, 0053 and 0058), a headgear (130 of Aylsworth, see fig. 9 and paragraphs 0058) coupled to the mask to retain the user interface in position on a user’s head, but fails to disclose that the seal coupled to the mask body. 
Bennett teaches a user interface having mask body (12, fig. 1, col 3, lines 16-22) and a seal (14, see fig. 1) coupled to the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see col 3, lines 16-22). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of Aylsworth (‘523) to have the seal as taught by Bennett for the purpose of providing good sealing and comfort to the patient (Bennett, Col 1, lines 46-56).
The modified Aylsworth (‘523) discloses a plurality of tubes (see 124, 126, and 128 in fig. 9 above), but fails to disclose that the mask body comprising only a single breathing gas inlet, the single breathing gas inlet configured to be coupled with only a single conduit, wherein the mask is configured to receive the breathing gases from only the single conduit. 
However, McDonald teaches a mask comprising a mask body (see body 4, fig. 4, paragraph 0034 with reference to fig. 1), wherein the mask body comprising only a single breathing gas inlet (see single aperture 28 in fig. 4, paragraphs 0034-0036), the single breathing gas inlet configured to couple with only a single conduit (see conduit body of elbow 42, as best understood, the conduit is interpreted as a tubular structure that can comprises multiple lumens), wherein the mask is configured to receive the breathing gases from only the single conduit (see fig. 4, see paragraphs 0038 and entire disclosure, the oxygen (breathing gases) is provided through tube 40 which enters through a single conduit (42) only). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask body and the plurality of tubes of the modified Aylsworth (‘523) to have the single inlet and the single conduit as taught by McDonald for the  purpose of providing a rotating means that would allow the tubes to be rotated, thereby providing flexibility, convenience, and comfort to the patient (see paragraph 0036 of McDonald).
The modified Aylsworth (‘523) fails to disclose a plurality of venting apertures for exhausting expired gases directly to the user surrounding, Kwok teaches a breathing assistance system having a mask (10, see fig. 3) comprising a plurality of gas outlets (22) through the mask configured to exhaust gases from the mask (Col 3, lines 43-53). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of the modified Aylsworth (‘523) to have the gas outlets through the mask as taught by Kwok for the purpose of providing comfort to the patient by allowing exhaust gas to be washed out (Col 3, lines 43-44 of Kwok).
Claims 36-41, 45, 47-51, and 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (4,248,218) in view of Bennett (3,330,274).
Regarding claim 36, Fischer discloses a user interface (see device show in fig. 3) comprising: a mask having a mask body (14, see fig. 3, col 3, lines 16-21) and the mask body forms a seal with a user’s face (see fig. 2), and since the mask body is capable of sealing against the face, the mask body would be capable of allowing a cavity defined by the mask body to be pressurized, wherein the cavity would be the space between nasal cannula and the mask body and the space within the nasal cannula, because in order for gas to move from 12 into 10, there must be a pressurization, either by the user initiating the pressurization or both the user inhaling and the gas pushing against the ball 39 (see fig. 4); a nasal cannula (see 10 comprising 30, 29, 31, 17, 19, 18, 22, figs. 2-3) including at least one nasal prong (one of 17, see fig. 3) configured to deliver breathing gases to a user’s respective nares, the nasal cannula extending into the mask cavity (see figs. 2-3, col 4, lines 3-9); a headgear coupled to the mask to retain the user interface in position on a user’s head (see col 4, lines 10-15, see strap means), the mask body comprising only a single breathing gas inlet (see opening on 14 that 29 connects to, see fig. 3, see entire disclosure, this is the only opening that allows gas to enter), the single breathing gas inlet configured to be coupled with only a single conduit (see conduit 12, figs. 2-3) to allow breathing gases to be delivered to both the cavity of the mask and the nasal cannula (see figs. 2-3 and cols 3-4, when the nose is loosely coupled to the nasal prongs 17, the single conduit would allow breathing gases to be delivered to both the cavity of the mask and the nasal cannula); and a gas outlet from the mask body configured to exhaust expired gases (see outlet 24 or outlet at 15, see figs. 1-3, col 4, lines 3-9 and 16-26, 24 is configured to exhaust expired gas from the mouth or if there is a leak in the nasal cannula, depending how hard the user exhaled through the nose, furthermore, the outlet 15 allows gas to exhaust from the mask cavity); wherein the user interface is configured to receive the breathing gases from only the single conduit (see fig. 3 and cols. 3-4). Furthermore, if there is any doubt that the mask in embodiment 2 (fig. 3 of Fischer) of Fischer cannot be pressurized, Fischer discloses in col 4, lines 27-34 that for the first embodiment (fig. 1) the flow can be continuous. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of Fischer to have the continuous flow as taught by Fischer for the purpose of providing an alternative gas flow therapy based on a particular patient needs/preference and comfort level. After the modification, the mask cavity inside and outside of the nasal cannula would be capable of being pressurized.  
Fischer fails to disclose a seal coupled to the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized.
Bennett teaches a user interface having mask body (12, fig. 1, col 3, lines 16-22) and a seal (14, see fig. 1) coupled to the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see col 3, lines 16-22). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of Fischer to have the seal as taught by Bennett for the purpose of providing good sealing and comfort to the patient (Bennett, Col 1, lines 46-56).
Regarding claims 37 and 38, the modified Fischer discloses a coupling (30, 29, 31, see fig. 3 of Fischer) between the nasal cannula (10, 22, 19, and 18 of Fischer) and the mask body (14 of Fischer), wherein the coupling comprises a base and a segmented annual wall extending away from the base (30 of Fischer is the base, and the segmented annular wall is either 29 or 31, see fig. 3, see col 3, lines 16-67 of Fischer). 
Regarding claim 39, the modified Fischer discloses that the nasal cannula comprises a conduit (portion the conduit 30 that is between 29 and 31 of Fischer, fig. 4 of Fischer, as shown, the portion is extending between the breathing gas inlet (end 29 that is inserted into 12) and the at least one prong 18 of Fischer) extending between and connecting the breathing gas inlet (part 29 that is inserted in 12 of Fischer) and the at least one nasal prong (18, see fig. 4 of Fischer).
Regarding claim 40, the modified Fischer discloses a manifold (19 of Fischer, fig. 4, col 3, lines 31-43 of Fischer, the tubular body 19 connects one passage and split it into two prongs, therefore, it is a manifold) coupling the conduit (portion of 30 between 29 and 31 of Fischer) and the at least one nasal prong (18 of Fischer, see fig. 4 of Fischer). 
Regarding claim 41, the modified Fischer discloses a segmented annual wall extending radially outward of the conduit (see segmented annual wall 31 that extends outward of the conduit (portion between 29 and 31 of 30 of Fischer) of Fischer, fig. 3 of Fischer).
Regarding claim 45, Fischer discloses a user interface (see device show in fig. 3) comprising: a nasal cannula (see 10 comprising 30, 29, 31, 17, 19, 18, 22, figs. 2-3) including at least one nasal prong (one of 17, see fig. 3) configured to deliver breathing gases to a user’s respective nares, the nasal cannula extending into the mask cavity (see figs. 2-3, col 4, lines 3-9); a mask having a mask body (14, see fig. 3, col 3, lines 16-21) and the mask body forms a seal with a user’s face (see fig. 2), and since the mask body is capable of sealing against the face, the mask body would be capable of allowing a cavity defined by the mask body to be pressurized, wherein the cavity would be the space between nasal cannula and the mask body and the space within the nasal cannula, because in order for gas to move from 12 into 10, there must be a pressurization, either by the user initiating the pressurization or both the user and the gas pushing against the ball 39 (see fig. 4); the mask further comprising a gas outlet from the mask body configured to exhaust expired gases (see outlet 24 or outlet at 15, see figs. 2-3, col 4, lines 3-9 and 16-26, 24 is configured to exhaust expired gas from the mouth or if there is a leak in the nasal cannula, depending how hard the user exhaled through the nose, furthermore, the outlet 15 allows gas to exhaust from the mask cavity); the mask body comprising only a single breathing gas inlet (see opening on 14 that 29 connects to, see fig. 3, see entire disclosure, this is the only opening that allows gas to enter), the single breathing gas inlet configured to be coupled with only a single conduit (see conduit 12, figs. 2-3) to allow breathing gases to be delivered to both the cavity of the mask and the nasal cannula (see figs. 2-3 and cols 3-4, when a user is not coupled to the mask or the nose is loosely coupled to the nasal prongs 17, the single conduit would allow breathing gases to be delivered to both the cavity of the mask and the nasal cannula); wherein the user interface is configured to receive the breathing gases from only the single conduit (see fig. 3 and cols. 3-4), a headgear coupled to the mask to retain the user interface in position on a user’s head (see col 4, lines 10-15, see strap means). Furthermore, if there is any doubt that the mask in embodiment 2 (fig. 3 of Fischer) of Fischer cannot be pressurized, Fischer discloses in col 4, lines 27-34 that for the first embodiment (fig. 1) the flow can be continuous. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of Fischer to have the continuous flow as taught by Fischer for the purpose of providing an alternative gas flow therapy based on a particular patient needs/preference and comfort level. After the modification, the mask cavity inside and outside of the nasal cannula would be capable of being pressurized.   
Fischer fails to disclose a seal coupled to the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized.
Bennett teaches a user interface having mask body (12, fig. 1, col 3, lines 16-22) and a seal (14, see fig. 1) coupled to the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see col 3, lines 16-22). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of Fischer to have the seal as taught by Bennett for the purpose of providing good sealing and comfort to the patient (Bennett, Col 1, lines 46-56).
Regarding claims 47 and 48, the modified Fischer discloses a coupling (30, 29, 31, see fig. 3 of Fischer) between the nasal cannula (10, 22, 19, and 18 of Fischer) and the mask body (14 of Fischer), wherein the coupling comprises a base and a segmented annual wall extending away from the base (30 is the base, and the segmented annular wall is either 29 or 31, see fig. 3, see col 3, lines 16-67 of Fischer). 
Regarding claim 49, the modified Fischer discloses that the nasal cannula comprises a conduit (portion the conduit 30 that is between 29 and 31 of Fischer, fig. 4 of Fischer, as shown, the portion is extending between the breathing gas inlet (end 29 that is inserted into 12) and the at least one prong 18 of Fischer) extending between and connecting the single breathing gas inlet (12 of Fischer) and the at least one nasal prong (18, see fig. 4 of Fischer).
Regarding claim 50, the modified Fischer discloses a manifold (19 of Fischer, fig. 4, col 3, lines 31-43 of Fischer, the tubular body 19 connects one passage and split it into two prongs, therefore, it is a manifold) coupling the conduit (portion of 30 between 29 and 31 of Fischer) and the at least one nasal prong (18 of Fischer, see fig. 4 of Fischer).
Regarding claim 51, the modified Fischer discloses a segmented annular wall extending radially outward of the conduit (see segmented annual wall 31 that extends outward of the conduit (portion between 29 and 31 of 30 of Fischer) of Fischer, fig. 3 of Fischer).
Regarding claims 55-56, the modified Fischer discloses that the gas outlet consists of a plurality of venting apertures for exhausting gases from the user interface directly to the user surrounding (see the plurality of apertures 24 of Fischer in figs. 1 and 3 of Fischer, see col 4, lines 16-26 of Fischer).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 36-37, 39, 45, 47 and 49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent Number 10,556,079 in view of McDonald (2006/0081243). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 36-37, 39, 45-46, 47 and 49 are a broader version of the patented claims 1-29 (i.e., the instant claims 36-37, 39, 45-46, 47 and 49 do not include a detachable and flexible conduit and that the injection ports formed in the detachable and flexible conduit as in the patented claims 1-29). In the instant claims 36-37, 39, 45-46, 47 and 49, the apparatus is included in the patented claims 1-29. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claims 36-37, 39, 45-46, 47 and 49 do not differ in scope from the patented claims 1-29.
With respect to the additional features recited in claims 36-37, 39, 45, 47 and 49, patented claims 1-29 fail to recite the inclusion of the mask body comprising only a single breathing gas inlet, the single breathing gas inlet configured to be coupled with only a single conduit, wherein the mask is configured to receive the breathing gases from only the single conduit. 
However, McDonald teaches a mask comprising a mask body (see body 4, fig. 4, paragraph 0034 with reference to fig. 1), wherein the mask body comprising only a single breathing gas inlet (see single aperture 28 in fig. 4, paragraphs 0034-0036), the single breathing gas inlet configured to couple with only a single conduit (see conduit body of elbow 42, as best understood, the conduit is interpreted as a tubular structure that can comprises multiple lumens), wherein the mask is configured to receive the breathing gases from only the single conduit (see fig. 4, see paragraphs 0038 and entire disclosure, the oxygen (breathing gases) is provided through tube 40 which enters through a single conduit (42) only). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of the patented claims to have the single inlet and single conduit as taught by McDonald for the  purpose of providing a rotating means that would allow the tubes to be rotated, thereby providing flexibility, convenience, and comfort to the patient (see paragraph 0036 of McDonald).
Claims 42 and 52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent Number 10,556,079 in view of McDonald (2006/0081243). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 42 and 52 are a broader version of the patented claim 17 (i.e., the instant claims 42 and 52 do not include a detachable and flexible conduit and that the injection ports formed in the detachable and flexible conduit as in the patented claim 17). In the instant claims 42 and 52, the apparatus is included in the patented claim 17. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 42 and 52 do not differ in scope from the patented claim 17.
With respect to the additional features recited in claims 42 and 52, patented claims 17 fails to recite the inclusion of the mask body comprising only a single breathing gas inlet, the single breathing gas inlet configured to be coupled with only a single conduit, wherein the mask is configured to receive the breathing gases from only the single conduit. 
However, McDonald teaches a mask comprising a mask body (see body 4, fig. 4, paragraph 0034 with reference to fig. 1), wherein the mask body comprising only a single breathing gas inlet (see single aperture 28 in fig. 4, paragraphs 0034-0036), the single breathing gas inlet configured to couple with only a single conduit (see conduit body of elbow 42, as best understood, the conduit is interpreted as a tubular structure that can comprises multiple lumens), wherein the mask is configured to receive the breathing gases from only the single conduit (see fig. 4, see paragraphs 0038 and entire disclosure, the oxygen (breathing gases) is provided through tube 40 which enters through a single conduit (42) only). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of the patented claim to have the single inlet and single conduit as taught by McDonald for the  purpose of providing a rotating means that would allow the tubes to be rotated, thereby providing flexibility, convenience, and comfort to the patient (see paragraph 0036 of McDonald).
Claims 43-44 and 53-54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent Number 10,556,079 in view of McDonald (2006/0081243). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 43-44 and 53-54 are a broader version of the patented claim 18 (i.e., the instant claims 43-44 and 53-54 do not include a detachable and flexible conduit and that the injection ports formed in the detachable and flexible conduit as in the patented claim 18). In the instant claims 43-44 and 53-54, the apparatus is included in the patented claim 18. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 43-44 and 53-54 do not differ in scope from the patented claim 18.
With respect to the additional features recited in claims 43-44 and 53-54, patented claims 18 fails to recite the inclusion of the mask body comprising only a single breathing gas inlet, the single breathing gas inlet configured to be coupled with only a single conduit, wherein the mask is configured to receive the breathing gases from only the single conduit. 
However, McDonald teaches a mask comprising a mask body (see body 4, fig. 4, paragraph 0034 with reference to fig. 1), wherein the mask body comprising only a single breathing gas inlet (see single aperture 28 in fig. 4, paragraphs 0034-0036), the single breathing gas inlet configured to couple with only a single conduit (see conduit body of elbow 42, as best understood, the conduit is interpreted as a tubular structure that can comprises multiple lumens), wherein the mask is configured to receive the breathing gases from only the single conduit (see fig. 4, see paragraphs 0038 and entire disclosure, the oxygen (breathing gases) is provided through tube 40 which enters through a single conduit (42) only). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of the patented claim to have the single inlet and single conduit as taught by McDonald for the  purpose of providing a rotating means that would allow the tubes to be rotated, thereby providing flexibility, convenience, and comfort to the patient (see paragraph 0036 of McDonald).

Response to Arguments
The arguments to the newly added claim limitations in claims 36-45 and 47-57 has been addressed in the above rejection. 

Remarks
Applicant is advised that should claims 36-44, 56 and 45, 47-55 be found allowable, claims 45 and 47-55 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (claims 36-44 and 56).  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kreiselman (2,313,999) is cited to show a mask comprising a single inlet and a single conduit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785